UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1286


STEVEN CLARKE,

                 Plaintiff - Appellant,

          v.

DYNCORP INTERNATIONAL LLC,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:12-cv-03267-JFM)


Submitted:   July 28, 2015                 Decided:   August 12, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Clarke, Appellant Pro Se.      Jason Matthew Branciforte,
LITTLER MENDELSON PC, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Steven    Clarke   appeals      from   the   district   court’s     order

denying his:      (1) motion to correct the record, (2) motion to

set aside judgment, (3) motion to re-open the case, and, (4)

motion for clarification.       We have reviewed the record and find

no reversible error.       Accordingly, although we grant leave to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.      Clarke v. DynCorp Int’l LLC, No. 8:12-cv-

03267-JFM   (D.   Md.   Feb.   20,    2015).      We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this Court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                       2